Case 16-08549-RLM-13           Doc 30     Filed 01/10/19      EOD 01/10/19 14:05:37        Pg 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

IN RE:                                              CHAPTER 13
            ANGELA RENEE CARTER                     BANKRUPTCY NO. 16-08549

            Debtor

      RESPONSE BY CAVALRY SPV I, LLC – ASSIGNEE OF CAPITAL ONE N.A
           TO TRUSTEE’S OBJECTION TO CREDITORS CLAIM NO. 15

         Comes the Creditor herein, Cavalry Spv I, LLC – Assignee of Capital One N.A.

(“Creditor”), and for its Response to the Objection filed by the Trustee to Creditor’s Claim 15

(See Doc. No. 28) states as follows:

         The basis of the Trustee’s objection to the Creditor’s claim filed on March 8, 2017 is that

the confirmed plan does not recognize the secured status of the claim. Creditor respectfully

submits that this is not a basis for an objection to the claim.

         11 U.S.C. §502 details the allowance of claims. A Chapter 13 Trustee not recognizing

the secured status of a claim is not one of the ground enumerated in 11 U.S.C. §502(b)(1) – (9).

On this ground alone, the Trustee’s Objection should be overruled

         Additionally, the fact that the Plan does not provide for the payment of this claim is not a

ground for disallowance of the claim. Creditor shall be filing a motion to terminate the stay for

these exact reasons: the plan does not provide for the claim and the creditor’s lien position,

which is NOT challenged by the Trustee, is not being adequately protected. If the claim were

disallowed, then Creditor would not be able to amend that claim to pay any resulting deficiency

balance. Additionally, disallowance of the claim may call into question Creditor’s right to seek

termination of the stay
Case 16-08549-RLM-13           Doc 30     Filed 01/10/19      EOD 01/10/19 14:05:37         Pg 2 of 2



       For all these reasons, Creditor respectfully moves that the Trustee’s Objection to

Creditor’s claim be overruled, that the claim be allowed so that Creditor may proceed to file its

motion to terminate the stay imposed by 11 U.S.C. §362


REIMER LAW CO.

By: /s/ Dennis M. Ostrowski
Dennis Ostrowski (18099-10)
Counsel for Creditor
9300 Shelbyville Road, Suite 1000
Louisville, KY 40222
502-371-0060
502-371-0061 – fax
Reimer.ecf@reimerlaw.com

                                          CERTIFICATE

I hereby certify that the foregoing either has been sent electronically, or by first class mail to the
persons listed below on the date that this pleading is filed with the court:

1.     Office of the U.S. Trustee at (registered address)@usdoj.gov

2.     John Morgan Hauber on behalf of the Chapter 13 Trustee's office at
ecfmail@hauber13.com

3.     Terry L. English, Esq. on behalf of Angela Renee Carter, Debtor, at
terryenglish2131@sbcglobal.net
       And by regular U.S. mail, postage prepaid, to:

1.     Angela Renee Carter, Debtor
       1332 N. Woodburn Avenue
       Bloomington, IN 47404


By: /s/ Dennis M. Ostrowski
Dennis Ostrowski (18099-10)
Reimer Law Co., Counsel for Creditor
9300 Shelbyville Road, Suite 1000
Louisville, KY 40222
502-371-0060
502-371-0061 – fax
Reimer.ecf@reimerlaw.com
